Citation Nr: 0511157	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left patella injury, postoperative, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
June 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, in which the RO denied entitlement to an increased 
rating in excess of 10 percent for postoperative residuals of 
a left patella injury and entitlement to service connection 
for a right knee disability, as secondary to the service-
connected left knee disability.

During the pendency of the appeal, the veteran filed a claim 
for entitlement to service connection for a left shoulder 
disability, claimed as secondary to the service-connected 
post-operative residuals of a left patella injury.  This 
claim remains pending.  The matter is referred to the RO for 
the appropriate action.

In July 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge at the RO.  At that hearing, 
the veteran submitted private treatment records and waived RO 
consideration of this evidence.

In February 2004, the Board remanded the case to obtain 
additional development.  After completing the Board's remand 
requests and readjudicating the issues on appeal, the RO 
confirmed and continued the denials.  The appeal has been 
returned for appellate review.




FINDINGS OF FACT

1.  The veteran's postoperative residuals of a left patella 
injury are productive of no more than slight limitation of 
motion with pain.  Evidence of a dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion, or moderate recurrent instability or subluxation is 
not present.

2.  The veteran's right knee disorder is not related to the 
service-connected residuals of a left patella injury or 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left patella injury have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2004).

2.  The veteran's right knee disorder was not caused by, 
proximately due to, or aggravated by the service-connected 
residuals of a left patella injury, nor was it incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

In February 2002, the veteran filed an informal claim seeking 
an increased rating for his left knee disability.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all the 
evidence of record pertaining to the veteran's medical 
history.  There is nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes, and this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

In July 2003, the veteran testified that his left knee 
disability was productive of pain, weakness, and instability.  
Despite the veteran's testimony, a review of the record does 
not show that the criteria for a rating in excess of 10 
percent have been met.  The veteran's residuals of a left 
patella injury are not productive of "locking" with pain 
and effusion, moderate recurrent instability and subluxation, 
or noncompensable limitation of motion.  

The veteran's left knee disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, which provides a 10 percent rating for symptomatic 
removal of the semilunar cartilage.  Because the maximum 
rating allowable under this provision is already in effect, 
an increased rating in this regard is prohibited.  As such, 
the Board will consider whether the requirements for an 
increased rating under other applicable rating provisions is 
warranted.  Schafrath v. Derwinski, 1 Vet. App. 589.  

Diagnostic Code 5258 provides for a 20 percent rating for a 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Evidence of frequent episodes 
of "locking," pain, and effusion into the joint is not 
present.  Although the veteran complains of left knee 
instability and locking with pain and weakness, the objective 
evidence does not substantiate his assertions.  

On VA examination in March 2002, the left knee had stable 
cruciate and collateral ligaments with no effusion.  VA 
outpatient treatment reports dated from October 2003 to March 
2003 only show treatment for pain.  Although the veteran's 
private medical reports dated from October 2002 to July 2003 
show that in December 2002 objective findings revealed 
minimal effusion and tenderness of the medial joint lines 
with a stable knee, the reports also show that the veteran 
participated in physical therapy and that his left knee 
symptoms and strength had improved.  Further, on VA 
examination in March 2004, although McMurray's test revealed 
some internal torsion complaints laterally and external 
complaints medially, the cruciate collateral ligaments were 
stable and no effusion was noted.  As the veteran's left knee 
symptomatology never met the criteria for an increased rating 
under Diagnostic Code 5258, an increase is not warranted.

Under Diagnostic Code 5257 slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation and 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In this case, despite the veteran's 
complaints of his left knee giving way, there is no evidence 
of moderate recurrent subluxation or lateral instability.  VA 
examinations in March 2002 and March 2004 show stable 
cruciate and collateral ligaments without effusion or 
crepititation on active motion.  Private medical reports 
dated from October 2002 to July 2003 show that in December 
2002, the veteran stated that his left knee had gave way 
three times and that he had fallen; however, the reports also 
show that he participated in physical therapy and that his 
left knee strength and symptoms had improved.  As such, an 
increased rating under Diagnostic Code 5257 is not warranted.

Turning next to consideration of diagnostic Code 526, it 
provides that flexion of the leg limited to 60 degrees 
warrants a zero percent rating, to 45 degrees warrants a 
10 percent rating, and to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic 
Code 5261 provides that extension limited 5 degrees warrants 
a noncompensable evaluation, to 10 degrees warrants a 10 
percent evaluation, and extension limited to 15 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Clinical findings show that the veteran's disability picture 
is productive of no more than slight limitation of motion 
with pain.  The veteran's limitation of motion is not 
productive of a zero percent rating.  On VA examination in 
March 2002, the veteran range of motion tests showed 
extension to zero degrees and flexion to 120 degrees.  
Private medical treatment reports show no more than slight 
limitation of motion, and on VA examination in March 2004, 
extension was to zero degrees with active flexion to 115 
degrees and passive flexion to 120 degrees.  In addition to 
the foregoing, even when considering the veteran's complaints 
of difficulty with ambulating stairs and performing yard work 
and household chores due to pain, weakness and swelling, the 
criteria for an increased rating still have not been met.  As 
demonstrated by VA examination in 2002 and 2004, there is no 
evidence of fatigability, or weakness, although slight 
incoordination was noted.  Because the Board finds that the 
veteran's symptoms are already contemplated in the currently 
assigned 10 percent rating, even when considering DeLuca, the 
criteria for an increased rating under Diagnostic Codes 5260 
and 5261 have not been met.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.14, 4.40.

The Board also notes that when a veteran with a knee 
disability rated for instability also has arthritis and 
limitation of motion in the knee to at least the 
noncompensable degree, a separate rating can be assigned for 
the arthritis and limitation of motion under Diagnostic Code 
5003, 5260, and 5261.  VAOPGCPREC  23-97.  Nonetheless, the 
criteria for a separate rating in this case have not been 
met.  Although November 2002 and December 2002 private 
medical treatment report note arthritis and osteoarthritis of 
the left knee, the veteran does not have limitation of motion 
to at least the noncompensable degree.  Thus, a separate 
rating is not warranted.

Finally, the pertinent provisions of 38 C.F.R. § 3.321 (2004) 
have been considered.  Here, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The evidence does not show marked 
interference with employment or that the veteran has been 
hospitalized for his left knee disability.  Therefore, a 
referral for consideration of an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Right Knee

Law and Regulations

The veteran also seeks service connection for his right knee 
disability.  Service connection may be granted for a 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for a chronic disease, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The competent evidence must establish a causal 
relationship between the two disabilities.  Jones v. Brown, 
7 Vet. App. 134 (1994).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Factual Background and Analysis

The veteran asserts that he is entitled to service connection 
for a right knee disorder because he developed the disorder 
secondary to his service-connected left knee disorder.  
During the pendency of the appeal and at the July 2003 
hearing, the veteran has maintained that his right knee 
disability was caused by the instability of the left knee and 
by placing increased support on the right knee due to the 
lack of confidence that his has in the stability of the left 
knee. 

A review of the objective evidence of record does not 
substantiate the veteran's assertions.  Although the 
veteran's private medical reports note impressions of 
arthritis of the right knee, there is no objective medical 
evidence of record creating a nexus between the veteran's 
right knee disorder and service-connected left knee disorder.  

The Board acknowledges the presence of a March 2002 VA 
medical record showing that the veteran received treatment 
after reportedly falling onto the right knee when his left 
knee gave out.  At that time, the assessment was contusion to 
the knee.  It is also acknowledged that the veteran's private 
medical reports dated from October 2002 to July 2003 show 
that he participated in physical therapy for complaints of 
pain of the knees.  However, not one of those reports relates 
the veteran's right knee disability to his service-connected 
left knee disability.  In addition, on VA examination in 
March 2004, after reviewing the veteran's claims file and 
examining him, the examiner ordered x-rays of the right knee 
and deferred rendering a diagnosis pending receipt of the x-
rays.  The veteran however failed to report.  The examiner 
then found that the veteran's right knee disorder was not 
related to the service-connected disability.  The veteran's 
history was vague and he offered no evidence to substantiate 
his assertions.  

Based on the foregoing, the only evidence relating the 
veteran's claim to his service-connected disability is his 
own testimony and assertions.  The veteran's statements 
alone, however, are insufficient to establish service 
connection.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the absence of 
competent medical evidence establishing a nexus between the 
veteran's right knee disorder and the service-connected 
residuals of a left patella injury, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection on a secondary 
basis.  

Entitlement to service connection is not warranted on a 
direct basis either.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000).  There is no objective evidence of record creating 
a nexus between the veteran's current right knee disability 
and active service.  The veteran's service medical records 
reflect that he developed swelling and a cyst on the right 
knee following an injury subsequent to falling on a conveyer 
belt.  At that time, moderately severe swelling, 
discoloration, and limitation of motion on flexion were 
noted, and the assessment was internal derangement of the 
right knee, probably capsular strain or tear.  However, the 
medical reports otherwise do not reference, or show treatment 
for, a right knee disorder.  As such, the Board finds that 
the veteran's in-service treatment did not result in chronic 
disability.  

Thereafter, the record is void of any complaints of, or 
treatment for a right knee disability until 2002, more than 
40 years post service.  VA examination reports dated in 
February 1956 and December 1963 show normal findings of the 
right knee when referenced, and do not show a right knee 
disability.  As noted, the post service private medical 
records dated from October 2002 to July 2003 initially 
reflect that the veteran has osteoarthritis of both knees in 
November 2002, and that he complained of problems with the 
right leg, worse than the left, after a cortisone shot in the 
left lower extremity in December 2002.  However, not one of 
the reports attributes the veteran's disorder to active 
service.  The veteran's VA outpatient treatment reports and 
examination reports dated from 2002 to 2004 do not reference 
service either.  Thus, the evidence preponderates against the 
veteran's claim in this regard as well.

In this case, there is no competent evidence of record 
relating the right knee disability to his service-connected 
residuals of a left patella injury or active military 
service.  As such, the preponderance of the evidence is 
against the veteran's claim, and it is not in equipoise.  The 
appeal is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001. 

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in April 2002, Statement of the Case 
dated in November 2002, and Supplemental Statements of the 
Case (SSOC) dated in July 2003, and January 2005, and VA 
letters dated in June 2003 and February 2004, VA apprised the 
veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  VA told the veteran that to 
substantiate his service connection claim, he needed to 
demonstrate that he had a current physical or mental 
disability and demonstrate a relationship between his current 
disability and service-connected disability.  VA also told 
the veteran that to establish entitlement to an increased 
rating for his service-connected disability, the evidence 
must show that "his service-connected disability had gotten 
worse."  VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records, reports of VA examinations 
dated from February 1956 to March 2004, VA and non-VA 
treatment reports dated from 2002 to 2003, and private 
medical reports dated from 2002 to 2003.  Neither the veteran 
nor his representative has identified any outstanding 
evidence which could be used to support the issue on appeal.  

The Board acknowledges that in March 2004 the veteran failed 
to report for a portion of his VA examination.  As a result, 
x-ray studies of the right knee were not obtained, and the VA 
examiner found that the evidence was insufficient to 
etiologically relate the veteran's right knee disorder to his 
service-connected left knee disability.  In this regard, the 
Board points out that in the February 2004 letter, the 
veteran was told that when a claimant, without good cause, 
fails to report for examination, the claim shall be rated 
based on the evidence of record.  In addition, the veteran 
received notice of the RO's determination along with its 
reasons and bases in the January 2005 SSOC.  The veteran did 
not submit a response.  Given the foregoing development and 
notice, VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER


Entitlement to an increased rating for residuals of a left 
patella injury, postoperative, currently evaluated as 10 
percent disabling, is denied.

Entitlement to service connection for a right knee disorder, 
as secondary to service-connected left knee disability, is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


